Exhibit 10.11

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of July 30, 2018 by and
between Focus Financial Partners Inc., a Delaware corporation (the “Company”),
and Christopher J. Harrington (“Indemnitee”).  This Agreement supersedes and
replaces any and all previous Agreements between the Company and Indemnitee
covering the subject matter of this Agreement.

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve publicly-held
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself. The
Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and the Amended and Restated Bylaws
of the Company (as may be amended, the “Bylaws”) require indemnification of the
officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(the “DGCL”).  The Certificate of Incorporation, the Bylaws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the board of directors, officers and other persons
with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification may
increase the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and the Bylaws, and any resolutions adopted pursuant thereto,
as well as any rights

 

--------------------------------------------------------------------------------


 

of Indemnitees under any directors’ and officers’ liability insurance policy,
and this Agreement and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation, the Bylaws and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as
an officer or director without adequate protection, and the Company desires
Indemnitee to serve or continue to serve in such capacity. Indemnitee is willing
to serve, continue to serve and to take on additional service for or on behalf
of the Company on the condition that Indemnitee be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Services to the Company. 
Indemnitee agrees to serve as a director or officer of the Company or, by mutual
agreement of the Company and Indemnitee, as a director or officer of another
Enterprise (as defined below), as applicable. Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position. This Agreement shall not be deemed an employment contract between
the Company (or any of its subsidiaries or any Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries or any Enterprise), if any, is at will, and
the Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment contract
between Indemnitee and the Company (or any of its subsidiaries or any
Enterprise), other applicable formal severance policies duly adopted by the
Board or, with respect to service as a director or officer of the Company, by
the Certificate of Incorporation, the Bylaws, and the DGCL. The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a director or officer of the Company or any Enterprise, as
applicable, as provided in Section 16 hereof.

 

Section 2.                                           Definitions.  As used in
this Agreement:

 

(a)                                 References to “agent” shall mean any person
who is or was a director, officer, or employee of the Company or a subsidiary of
the Company or other person authorized by the Company to act for the Company, to
include such person serving in such capacity as a director, officer, employee,
fiduciary or other official of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise at the request of,
for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company.

 

(b)                                 A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 

i.                                          Acquisition of Stock by Third
Party.  Any Person (as defined below) is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities unless the change in relative Beneficial
Ownership of the

 

2

--------------------------------------------------------------------------------


 

Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 

ii.                                       Change in Board of Directors.  During
any period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Board;

 

iii.                                    Corporate Transactions.  The effective
date of a merger or consolidation of the Company with any other entity, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Surviving Entity) more than 50% of the combined
voting power of the voting securities of the Surviving Entity outstanding
immediately after such merger or consolidation and with the power to elect at
least a majority of the board of directors or other governing body of such
Surviving Entity;

 

iv.                                   Liquidation.  The approval by the
stockholders of the Company of a complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; and

 

v.                                      Other Events.  There occurs any other
event of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A (or a response to any similar item on any
similar schedule or form) promulgated under the Exchange Act (as defined below),
whether or not the Company is then subject to such reporting requirement.

 

For purposes of this Section 2(b), the following terms shall have the following
meanings:

 

(A)                               “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(B)                               “Person” shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(C)                               “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner shall exclude any Person otherwise

 

3

--------------------------------------------------------------------------------


 

becoming a Beneficial Owner by reason of the stockholders of the Company
approving a merger of the Company with another entity.

 

(D)                               “Surviving Entity” shall mean the surviving
entity in a merger or consolidation or any entity that controls, directly or
indirectly, such surviving entity.

 

(c)                                  “Corporate Status” describes the status of
a person who is or was a director, trustee, partner, managing member, officer,
employee, agent or fiduciary of the Company or of any other corporation, limited
liability company, partnership or joint venture, trust or other enterprise which
such person is or was serving at the request of the Company.

 

(d)                                 “Disinterested Director” shall mean a
director of the Company who is not and was not a party to the Proceeding in
respect of which indemnification is sought by Indemnitee.

 

(e)                                  “Enterprise” shall mean the Company and any
other corporation, limited liability company, partnership, joint venture, trust
or other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, employee,
agent or fiduciary.

 

(f)                                   “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees and other costs
of experts and other professionals, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
ERISA excise taxes and penalties, and all other disbursements, obligations or
expenses of the types customarily incurred in connection with, or as a result
of, prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a deponent or witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, (ii) expenses incurred
in connection with recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
is ultimately determined to be entitled to such indemnification, advancement or
Expenses or insurance recovery, as the case may be, and (iii) for purposes of
Section 14(d) only, Expenses incurred by or on behalf of Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, the Certificate of Incorporation, the Bylaws or
under any directors’ and officers’ liability insurance policies maintained by
the Company, by litigation or otherwise.  The parties agree that for the
purposes of any advancement of Expenses for which Indemnitee has made written
demand to the Company in accordance with this Agreement, all Expenses included
in such demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable in the good faith judgment of such counsel shall be presumed
conclusively to be reasonable.  Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

(g)                                  “Independent Counsel” shall mean a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either

 

4

--------------------------------------------------------------------------------


 

such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Company agrees to pay
the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(h)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit, claim, counterclaim, cross claim,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative, legislative, regulatory or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is or will be involved as a party, potential party, non-party witness or
otherwise by reason of Indemnitee’s Corporate Status, by reason of any action
taken by Indemnitee (or a failure to take action by Indemnitee) or of any action
(or failure to act) on Indemnitee’s part while acting pursuant to Indemnitee’s
Corporate Status, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement. 
If the Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph.

 

(i)                                     Reference to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner Indemnitee  reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses, judgments, liabilities, fines, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, liabilities, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding had no reasonable cause to believe that Indemnitee’s conduct
was unlawful. The parties hereto intend that this Agreement shall provide to the
fullest extent permitted by law for

 

5

--------------------------------------------------------------------------------


 

indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of the Company’s stockholders or disinterested
directors or applicable law.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company.  If applicable law so provides, no indemnification for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court of
competent jurisdiction (after the time for an appeal has expired) to be liable
to the Company, unless and only to the extent that the Delaware Court (as
hereinafter defined) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of Indemnitee in connection therewith.  If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with or related to each successfully resolved claim, issue or matter to the
fullest extent permitted by law.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 6.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness, is or was
made (or asked) to respond to discovery requests in any Proceeding or otherwise
asked to participate in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

Section 7.                                           Partial Indemnification. 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

6

--------------------------------------------------------------------------------


 

Section 8.                                           Additional Indemnification.

 

(a)                                 Notwithstanding any limitation in Sections
3, 4, or 5, the Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law if Indemnitee, by reason of his or her Corporate
Status is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) by reason of Indemnitee’s Corporate Status.

 

(b)                                 For purposes of Section 8(a), the meaning of
the phrase “to the fullest extent permitted by applicable law” shall include,
but not be limited to:

 

i.                                          to the fullest extent permitted by
the provision of the DGCL that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL, and

 

ii.                                       to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

Section 9.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnification payment in connection
with any claim made against Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; or

 

(b)                                 for (i) an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act (as defined in
Section 2(b) hereof) or similar provisions of state statutory law or common law;
provided that the Company shall advance Expenses in connection with Indemnitee’s
defense of a claim under Section 16(b), which advances shall be repaid to the
Company if it is ultimately determined that Indemnitee is not entitled to
indemnification; or (ii) any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the Company,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements); or (iii) any reimbursement of the Company by Indemnitee of any
compensation pursuant to any compensation recoupment or clawback policy adopted
by the Board or the compensation committee of the Board, including but not
limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or

 

(c)                                  except as provided in Section 14(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any

 

7

--------------------------------------------------------------------------------


 

part of any Proceeding) prior to its initiation, (ii) such payment arises in
connection with any mandatory counterclaim or cross claim or affirmative defense
brought or raised by Indemnitee in any Proceeding (or any part of any
Proceeding), or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

Section 10.                                    Advances of Expenses. 
Notwithstanding any provision of this Agreement to the contrary (other than
Section 14(d)), the Company shall advance, to the extent not prohibited by law,
the Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding (or any part of any Proceeding) not initiated by Indemnitee or any
Proceeding initiated by Indemnitee with the prior approval of the Board as
provided in Section 9(c), and such advancement shall be made as soon as
reasonably practicable, but in any event no later than within thirty (30) days
after the receipt by the Company of a statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  In accordance with Section 14(d), advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed.  The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that the Indemnitee
undertakes to repay the amounts advanced (without interest) by the Company
pursuant to this Section 10, if and only to the extent that it is ultimately
determined by final non-appealable judgment or other final non-appealable
adjudication under the provisions of any applicable law (as to which all rights
of appeal therefrom have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company.  No other form of undertaking shall
be required other than the execution of this Agreement.  This Section 10 shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 9.

 

Section 11.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall notify the Company in
writing of any matter with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof.  The
written notification to the Company shall include a description of the nature of
the Proceeding and the facts underlying the Proceeding, in each case, to the
extent known to Indemnitee.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of such Proceeding.  The omission by Indemnitee to notify the
Company hereunder will not relieve the Company from any liability which it may
have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights under this Agreement.  The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification.

 

(b)                                 The Company will be entitled to participate
in the Proceeding at its own expense.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The Company shall not settle any Proceeding
(in whole or in part) if such settlement would impose any Expense, judgment,
liability, fine, penalty or limitation on Indemnitee which Indemnitee is not
entitled to be indemnified hereunder without Indemnitee’s prior written consent,
which shall not be unreasonably withheld.

 

Section 12.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 11(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case:  (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by or on behalf of Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) hereof, the Independent Counsel shall be selected as provided in
this Section 12(b).  If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.  If a Change in Control shall have occurred,
the Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall

 

9

--------------------------------------------------------------------------------


 

act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit.  If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Delaware Court for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 14(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(c)                                  If the Company disputes a portion of the
amounts for which indemnification is requested, the undisputed portion shall be
paid and only the disputed portion withheld pending resolution of any such
dispute.

 

Section 13.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.  Neither the failure of the Company (including by
its directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

(b)                                 Subject to Section 14(e), if the person,
persons or entity empowered or selected under Section 12 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this
Section 13(b) shall not

 

10

--------------------------------------------------------------------------------


 

apply (i) if the determination of entitlement to indemnification is to be made
by the stockholders pursuant to Section 12(a) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) of this Agreement.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(d)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser, financial advisor or other expert selected with reasonable care by or
on behalf of the Enterprise.  The provisions of this Section 13(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement. Whether or not the foregoing provisions of this
Section 13(d) are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.

 

(e)                                  The knowledge and/or actions, or failure to
act, of any director, officer, trustee, partner, managing member, fiduciary,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

 

Section 14.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 14(e), in the event that
(i) a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 10 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 12(a) of this Agreement within ninety (90) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6 or 7 or the second to last
sentence of Section 12(a) of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, (v) payment of indemnification
pursuant to Section 3, 4 or 8 of this Agreement is not made within ten (10) days
after a determination has been

 

11

--------------------------------------------------------------------------------


 

made that Indemnitee is entitled to indemnification, or (vi) the Company or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification or advancement of Expenses.  Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 14(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5 of this Agreement.  The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 12(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 14 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 14 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 12(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 14, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.  The
Company shall, to the fullest extent permitted by law, indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefor) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by or on behalf of Indemnitee in connection with any action brought by
Indemnitee for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company if, in the case of
indemnification, Indemnitee is wholly successful on the underlying claims; if
Indemnitee is not wholly successful on the underlying claims, then such
indemnification shall be only to the extent Indemnitee is successful on such
underlying claims or otherwise as permitted by law, whichever is greater.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

Section 15.                                    Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement (i) shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise and
(ii) shall be interpreted independently of, and without reference to, any other
such rights to which Indemnitee may at any time be entitled.  No amendment,
alteration or repeal of this Agreement or of any provision hereof, the
Certificate of Incorporation or the Bylaws shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee in Indemnitee’s Corporate Status prior to such amendment, alteration
or repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Bylaws, the Certificate of
Incorporation and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies.  If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.

 

(c)                                  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

(d)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be associated.
The Company hereby acknowledges and agrees that (i) the Company shall be the
indemnitor of first resort with respect to any Proceeding, Expense, liability or
matter that is the subject of the Indemnity Obligations (as defined below),
(ii) the

 

13

--------------------------------------------------------------------------------


 

Company shall be primarily liable for all Indemnity Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
liability or matter that is the subject of Indemnity Obligations, whether
created by applicable law, organizational or constituent documents, contract
(including this Agreement) or otherwise, (iii) any obligation of any other
Persons with whom or which Indemnitee may be associated to indemnify Indemnitee
or advance Expenses or liabilities to Indemnitee in respect of any Proceeding
shall be secondary to the obligations of the Company hereunder, (iv) the Company
shall be required to indemnify Indemnitee and advance Expenses or liabilities to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated or insurer of any such Person and (v) the Company
irrevocably waives, relinquishes and releases any other Person with whom or
which Indemnitee may be associated from any claim of contribution, subrogation
or any other recovery of any kind in respect of amounts paid by the Company
hereunder. In the event any other Person with whom or which Indemnitee may be
associated or their insurers advances or extinguishes any liability or loss
which is the subject of any Indemnity Obligation owed by the Company or payable
under any Company insurance policy, the payor shall have a right of subrogation
against the Company or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Company or its insurer or insurers under this
Agreement. In no event will payment of an Indemnity Obligation by any other
Person with whom or which Indemnitee may be associated or their insurers affect
the obligations of the Company hereunder or shift primary liability for any
Indemnity Obligation to any other Person with whom or which Indemnitee may be
associated. Any indemnification, insurance or advancement provided by any other
Person with whom or which Indemnitee may be associated with respect to any
liability arising as a result of Indemnitee’s status as director, officer,
employee or agent of the Company or capacity as an officer or director of any
Person is specifically in excess over any Indemnity Obligation of the Company or
valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement. As used herein, the term “Indemnity
Obligations” shall mean all obligations of the Company to Indemnitee under the
Certificate of Incorporation, the Bylaws, this Agreement or otherwise, including
the Company’s obligations to provide indemnification to Indemnitee and advance
Expenses to Indemnitee under this Agreement.

 

Section 16.                                    Duration of Agreement.  This
Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or any other Enterprise, as applicable, or
(b) one (1) year after the final termination of any Proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding (including any appeal thereof)
commenced by Indemnitee pursuant to Section 14 of this Agreement relating
thereto.  The indemnification and advancement of expenses rights provided by or
granted pursuant to this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Enterprise, and shall inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this

 

14

--------------------------------------------------------------------------------


 

Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 17.                                    Severability.  Nothing in this
Agreement is intended to require or shall be construed as requiring the Company
to do or fail to do any act in violation of applicable law. The Company’s
inability, pursuant to court order or other applicable law, to perform its
obligations hereunder shall not constitute a breach of this Agreement. If any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve or continue to serve as a
director or officer of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving or continuing to serve as a director
or officer of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws, any directors’ and officers’
insurance maintained by the Company and applicable law, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

Section 19.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 20.                                    Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.  The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise.

 

15

--------------------------------------------------------------------------------


 

Section 21.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to

 

Focus Financial Partners Inc.

 

825 Third Avenue, 27th Floor

 

New York, NY 10022

 

Attn: General Counsel

 

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 22.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

Section 23.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 14(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

 

Section 24.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the

 

16

--------------------------------------------------------------------------------


 

party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 25.                                    Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

*                                        
*                                        
*                                        
*                                         *

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

FOCUS FINANCIAL PARTNERS INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

/s/ Ruediger Adolf

 

/s/ Christopher J. Harrington

Name:

Ruediger Adolf

 

Name:

Christopher J. Harrington

Office:

Chief Executive Officer

 

Address:

9 West 57th Street, 42nd Floor

 

 

 

 

New York, NY 10019

 

SIGNATURE PAGE TO
INDEMNIFICATION AGREEMENT

 

--------------------------------------------------------------------------------